TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-05-00462-CV




Maria Alvarado, Appellant

v.

John McCarthy d/b/a St. Louis Catholic Church d/b/a
St. Louis King of France Catholic Church, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 126TH JUDICIAL DISTRICT
NO. GN403351, HONORABLE SUZANNE COVINGTON, JUDGE PRESIDING




M E M O R A N D U M   O P I N I O N


                        Appellant Maria Alvarado has filed a motion to dismiss her appeal.  We grant the
motion and dismiss the appeal.  Tex. R. App. P. 42.1(a).
 
 
                                                                        __________________________________________
                                                                        David Puryear, Justice
Before Chief Justice Law, Justices B. A. Smith and Puryear
Dismissed on Appellant’s Motion
Filed:   September 26, 2005